Citation Nr: 0017458	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-42 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada



THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969.  During this time, he served over a year in Vietnam and 
was awarded the Purple Heart Medal and the Combat Infantry 
Badge, among other commendations.  He had additional active 
service from November 1970 to March 1972, from which he was 
discharged under other than honorable conditions.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in October 1996 and again in December 1997.  
Both times, the Board remanded the appeal for further 
evidentiary development.  

In February 2000, the Board sought a medical advisory opinion 
from an independent medical expert, as to whether the 
veteran's diagnosis of porphyria cutanea tarda was medically 
accurate and whether the clinically-shown disability as 
likely as not had its origin as a result of exposure to 
herbicides in the Republic of Vietnam.  An opinion rendered 
by a physician who is associated with the Hematology Section 
of the Yale University School of Medicine was provided in 
April 2000.  A copy of that opinion was provided to the 
veteran's representative in the same month.  The letter 
accompanying the opinion informed the veteran and his 
representative that additional evidence or argument in 
response to the opinion could be submitted within sixty days.  
As no response has been received from the veteran following 
the passage of sixty days, the Board will proceed with its 
review of the appeal.

In May 2000, the veteran submitted a letter directly to the 
Board.  The letter has not been reviewed by the RO in 
conjunction with a decision on the veteran's claim.  In the 
letter, he expressed dissatisfaction with the lack of respect 
he feels a VA examiner demonstrated toward him during a VA 
compensation examination and what he felt was the too-hasty 
nature of the examination itself.  Although not duplicative 
of other argument contained in the file, the Board finds the 
veteran's contentions are not material to the determination 
instantly at hand.  As the information contained in the 
letter is not material or probative of the issue under 
consideration, no prejudice will accrue to the veteran by the 
Board's proceeding with a review of his appeal.  Furthermore, 
a remand to the RO solely to allow the RO to perform an 
initial review of this letter would prove an inefficient use 
of judicial and administrative resources. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Porphyria cutanea tarda was not manifest to a degree of 
10 percent within one year of the veteran's presumed in-
service herbicide exposure.  

3.  The medical evidence of record does not show that 
porphyria cutanea tarda is causally related to presumed 
herbicide exposure in service.


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in service and may 
not be presumed to have been incurred in service; service 
connection for porphyria cutanea tarda is not warranted.  
38 U.S.C.A. § 1110, 1116, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for porphyria 
cutanea tarda.  He asserts that he suffers from this disease 
as a result of exposure to Agent Orange and/or other 
herbicides used during warfare in Vietnam.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Subsequent to the two prior remands and to 
obtaining the recent independent medical opinion, the Board 
is satisfied that all available relevant evidence has been 
considered and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).


Laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that if a veteran who served on active duty in Vietnam during 
the Vietnam era develops one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran is presumed to have been exposed to Agent Orange or 
similar herbicides.  McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  With regard to the skin 
diseases, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

A veteran may establish service connection for a disease or 
disability resulting from herbicide exposure with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994). 

The standard of review to be employed by the Board in 
resolving each issue raised provides the appellant with the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991).  If 
the evidence supports the veteran's claim, then the veteran 
prevails on the claim.  If the evidence is in equipoise, 
application of the benefit of the doubt standard tips the 
balance in favor of the veteran and he again prevails on the 
claim.  Only if the preponderance of the evidence goes 
against the claim will the appellant be denied the benefit 
sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 Fed.3d 1477 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  Gilbert, supra.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Facts

The veteran's service medical records show no indication of 
porphyria cutanea tarda in service.  During the general medical 
entrance examination conducted in March 1966, however, the 
veteran provided a medical history of "jaundice/infectious 
hepatitis in 7th grade."  

The first indication of porphyria cutanea tarda contained in the 
record before the Board is a 1986 private outpatient treatment 
record reflecting the veteran's history of having had blisters on 
the dorsa of both hands "for many years," which had increased 
in severity over the previous few months.  Physical examination 
revealed the presence of scattered resolving bullae on the dorsa 
of both hands.  Previous porphyrin levels reportedly showed 
evidence of raised copper porphyrin and normal uroporphyrin.  The 
clinical impression was "rule out PCT."  Further recommended 
was that the veteran undergo repeat porphyrin testing, inasmuch 
as his pattern of porphyrin elevation was "unusual," and "did 
not fit in with the diagnosis of PCT."  

In correspondence of October 1986, it was noted that the 
veteran's right hand had been biopsied for direct 
immunofluorescence, and that porphyria seemed to be "the best 
diagnosis by histologic determination" given no other cause for 
the veteran's blister formation(s).

In a private outpatient treatment record dated in November 1991, 
one of the veteran's private physicians indicated that, in his 
opinion, it was "not very likely" that the veteran's blisters 
were associated with exposure to Agent Orange (in Vietnam).

On VA examination in February 1997, it was noted that a biopsy in 
1986 had shown a vesicle consistent with porphyria.  Further 
noted was that previous serum and urine porphyrin levels had not 
shown consistent findings for PCT.  However, certain 
"intermittent" tests had reportedly shown an elevation of urine 
porphyrins which "could" be consistent with PCT.  Following 
examination, it was the opinion of the examiner that the 
veteran's exposure to Agent Orange (in the Republic of Vietnam) 
"could" in some way be related to his developing PCT, although 
the examiner noted she was "uncertain whether the onset of 
symptoms several years past exposure can occur when porphyria 
cutanea tarda is related to toxic exposure."

Following a review of the veteran's records, a VA examiner, 
in October 1998, expressed the opinion that the veteran did, 
in fact, have PCT, "based on his vesicular hand rash 
clinical symptoms, a skin biopsy consistent with the 
diagnosis, and an elevation of uroporphyrins in his urine 
sporadically."  Following an examination of the veteran in 
February 1999, that same examiner stated that the veteran had 
clinical findings compatible with PCT, but no biochemical 
proof of the disease.  Rather, she determined the veteran 
suffered from a "pseudo porphyria type syndrome."

To resolve the conflicting evidence of record in this 
medically-complex case, the Board sought a medical advisory 
opinion from an independent medical expert.  An opinion was 
rendered by a physician who is associated with the Hematology 
Section of the Yale University School of Medicine in April 
2000.  Based upon a review of the veteran's claims file and 
application of his own medical experience and specialized 
knowledge, the physician put forth the following conclusions:  

1.  Porphyria cutanea tarda is the 
clinical and histologic diagnosis in this 
individual.  The biopsies, clinical 
description, intermittent elevation of 
uroporphyrinogens all support this 
conclusion.

2.  The interval (1972-1986) between 
Agent Orange exposure and the initial 
appearance of porphyria cutanea tarda 
makes it unlikely that there is a direct 
cause and effect between the exposure and 
the illness.  In epidemics of toxic 
exposures to agents causing porphyria 
cutanea tarda, the interval has been 
acute to subacute.

3.  His episode of jaundice in childhood 
is of importance.  Hepatitis C is highly 
correlated with porphyria cutanea tarda 
and may be implicated as a cause in this 
individual.

4.  Iron overload secondary to 
hemochromatosis heterozygosity also has 
been implicated as contributing to this 
picture.  


Analysis

For purposes of this decision, the Board finds that the 
evidence shows the veteran suffers from porphyria cutanea 
tarda.  Because the veteran served on active duty in Vietnam 
during the Vietnam era and has developed one of the diseases, 
porphyria cutanea tarda, which is presumed to have resulted 
from exposure to herbicides, the veteran is presumed to have 
been exposed to Agent Orange or similar herbicides.  McCartt, 
supra.  However, as noted above, governing regulations 
specify that porphyria cutanea tarda must have become 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran was exposed to the herbicide 
during active military service for service connection to be 
warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In the 
previous remands, the Board has attempted to develop evidence 
as to the date of inception of the veteran's porphyria 
cutanea tarda and has also invited the veteran to submit 
evidence of actual direct causation.  Combee, supra.

In the absence of medical evidence showing that porphyria 
cutanea tarda became manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service, we 
cannot apply the regulatory presumption set forth at 
38 C.F.R. § 3.307(6)(ii) to conclude that service connection 
is warranted, however.  The only evidence of record 
indicating that porphyria cutanea tarda became manifest 
within one year of the veteran's service in Vietnam consists 
of the veteran's own statement, given as medical history 
during the initial medical consultation in 1986, that he had 
had blisters on his hands for many years.  Because he is not 
a medical expert, however, he is not competent to express an 
authoritative opinion regarding the etiology of the blisters 
he had experienced for many years or whether the disease was 
manifest to a degree of 10 percent within one year of his 
last herbicide exposure in Vietnam.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, for the 
veteran to prevail upon this claim for service connection, 
the evidence must show a direct connection to service.  
Combee, supra.

In reviewing the medical evidence supporting the veteran's 
claim in contrast to that which weighs against the veteran's 
claim, the Board notes that the February 1997 VA examiner's 
opinion that the veteran's exposure to herbicides in Vietnam 
"could" in some way be related to his subsequent 
development of porphyria cutanea tarda represents the sole 
medical evidence tending to show a connection between 
herbicide exposure and his current porphyria cutanea tarda 
symptomatology.  

Although the veteran has vigorously asserted his belief in 
the merits of his claim, because he is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his current medical condition or any 
questions regarding medical causation.  See Espiritu, supra. 

In contrast to the February 1997 VA opinion, the opinions of 
the veteran's own treating physician and the independent 
medical expert weigh against the veteran's claim, as both 
physicians concluded a relationship between the veteran's 
presumed herbicide exposure and his subsequently-shown 
porphyria cutanea tarda was unlikely.

The United States Court of Appeals for Veterans Claims 
(Court) has provided guidance in evaluating the evidentiary 
value of physicians' opinions.  A medical opinion relating a 
current disability to service has more probative value when 
it takes into account the records of prior medical treatment 
so that the opinion is a fully informed one.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 20-21 (1991).  Several Court 
decisions stand for the proposition that medical opinions 
which are speculative in nature are less probative.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993); Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992).  In evaluating informed medical opinions, 
the Board may reasonably be informed by other indications in 
the record, such as the absence of post-service medical 
records and the absence of other evidence tending to show 
service onset or incurrence of a disability.  Maxson v. West, 
12 Vet. App. 453 (1999).

In applying the Court's guidance to the analysis of the 
medical evidence regarding this issue, the Board notes that 
it appears all three conclusions were reached after a 
consideration of the veteran's own reported history in 
conjunction with recent clinical records.  The treatment 
notes provided by the veteran's private treating physician 
demonstrate that he was familiar with the veteran's pertinent 
clinical history, although he did not specifically note a 
review of his records in the treatment note in which he 
expressed his opinion.  Thus, all three opinions were fully 
informed under the dictates of Wilson.

All three physicians who have rendered opinions pertaining to 
the etiology of the veteran's porphyria cutanea tarda 
remarked upon the length of time between the veteran's last 
presumed herbicide exposure in Vietnam and the initial 
diagnosis of porphyria cutanea tarda, a period of nearly 
twenty years.  Two deemed a relationship between exposure to 
herbicides in Vietnam and the later diagnosis of porphyria 
cutanea tarda unlikely.  The independent medical expert from 
Yale University suggested alternative, presumably more 
likely, causes, in the veteran's childhood history of 
jaundice and a possible genetic imbalance.  Even the VA 
examiner, who provided a medical opinion which is generally 
supportive of the veteran's claim, couched the opinion in 
not-entirely positive terms, as she noted she was "uncertain 
whether the onset of symptoms several years past exposure can 
occur when porphyria cutanea tarda is related to toxic 
exposure."  

Therefore, upon review of the opinions and a longitudinal 
review of the medical evidence of record, the Board can only 
conclude that the February 1997 VA examiner's comment that 
herbicide exposure could in some way be related to his 
porphyria cutanea tarda is simply too speculative to support 
a grant of service connection under the framework of Combee.  
Thus, under the holdings of Perman, Obert, and Stegman, this 
opinion has less probative value because of its speculative 
nature.  Given the credible and informed opinions of the 
veteran's own treating physician and the expert from the Yale 
School of Medicine to the contrary, the medical evidence 
cannot reasonably be said to fall into equipoise.  
Furthermore, because these opinions are supported by medical 
principles in addition to their own individual medical 
expertise, the Board finds the two opinions against the 
veteran's claim to be more probative. 

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for porphyria cutanea 
tarda.  Because the disease was not manifest to a degree of 
10 percent within one year of service herbicide exposure, 
service connection may not be presumed under law.  The 
medical evidence of record does not show that this disease is 
causally related to presumed herbicide exposure in service.  
As discussed above, the Board has weighed the probative value 
of the medical opinions of record and has concluded that the 
two opinions which go against the veteran's claim are more 
probative.  Therefore, service connection for porphyria 
cutanea tarda on a direct basis is similarly unwarranted.  
Under such circumstances, the veteran's claim for entitlement 
to service connection for porphyria cutanea tarda must be 
denied.


ORDER

Service connection for porphyria cutanea tarda is denied.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

